DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elected Species B, claims 1-14 & 16, without traverse. 
Following prior arts are considered pertinent to applicant's disclosure.
US 20180038944 A1 (Hellmig)
US 20120038903 A1 (Weimer)
US 6448572 B1 (Tennant)
US 20180052231 A1 (Cho)
US 20150241564 A1 (Takano)
US 20170269197 A1 (Fig.11)
US20150229907 


Allowable Subject Matter, Claim Objection
Claims 8, 11-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information obtainer” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim limitation “8” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function “information obtainer”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmig in view of Weimer.
	
	
Regarding Claim 16. Hellmig teaches a distance measuring method comprising:	 irradiating a measurement region with a pattern light having a predetermined luminous pattern that is comprised of a first luminous pattern, and a second luminous pattern having a relatively low intensity lower than an intensity of the first luminous pattern [(para 5, 70)] :	 receiving, by a light receiving sensor comprising[(para 74; photo-detector, camera)] :	 obtaining, based on a return light component received by [(para 46, 68)] least one pixel of the light receiving sensor when it is determined that the intensity of the return light component received by the at least one pixel satisfies the predetermined measurement condition. [(para 46)] 

Hellmig does not explicitly show the light receiving sensor comprising

However, in the same/related field of endeavor, Weimer teaches the light receiving sensor comprising[(Weimer para 17, 46, Fig.3A)] and determining whether an intensity of each of the return light components received by the corresponding one of the pixels satisfies a predetermined measurement condition[(Weimer para 46, 50. 30)] :
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Hellmig is describing the  details of illumination system for time of flight distance detection devices and is omitting the details of the detector/camera, however Weimer describing the details of the detector that would predictably performed as the detector/camera of Hellmig.

 Regarding Claim 1: This claim is claiming the usual apparatus to perform the functions of claim 16, therefore please see the analysis of claim 16, additionally Hellmig in view of Weimer teaches such apparatus [(Hellmig Figs.5-9; Weimer Figs. 3)] 

Hellmig in view of Weimer additionally teaches 2. The distance measuring apparatus according to claim 1, wherein:	 the predetermined measurement condition is a condition that the intensity of the return light component received by each of the pixels lies within a range from a minimum intensity to a saturation threshold intensity, the minimum intensity being defined such that, if the intensity of the return light component received by a selected pixel in the pixels is smaller than the minimum intensity, it is difficult to obtain, based on the intensity of the return light component received by the selected pixel, an effective distance information item[(Weimer para 46 “intensities sufficient enough to be detected”; “Accordingly, illumination light 116 can be selectively distributed, so that the reflected light 120 received at individual pixels 326 of the multiple pixel detector 324 is within the dynamic range of those pixels 326” para 49; dynamic range of the detector intensities para 24)] 
, the saturation threshold intensity being defined such that, if the intensity of the return light component received by a specified pixel in the pixels is equal to or larger than the saturation threshold intensity, the specified pixel is saturated[(Weimer para 45 “adjustments needed to avoid saturation of one or more pixels 326 of the multiple pixel detector 324………..dynamic range of most multiple pixel detectors 324, …………….. saturate the corresponding pixels 326 of the detector 324 can be redeployed to other areas”;)] 
	 and the measurement controller is configured to obtain, as the effective distance information, the at least one distance value of the at least one pixel of the light receiving sensor when it is determined that the intensity of the return light component received by the at least one pixel is within the range. [(Weimer para 45 “adjustments needed to avoid saturation of one or more pixels 326 of the multiple pixel detector 324………..dynamic range of most multiple pixel detectors 324, …………….. saturate the corresponding pixels 326 of the detector 324 can be redeployed to other areas”; para 46 “intensities sufficient enough to be detected”; “Accordingly, illumination light 116 can be selectively distributed, so that the reflected light 120 received at individual pixels 326 of the multiple pixel detector 324 is within the dynamic range of those pixels 326” para 49; dynamic range of the detector intensities para 24)] 

Hellmig in view of Weimer additionally teaches 3. The distance measuring apparatus according to claim 1, wherein:	 the irradiating unit is configured to irradiate the measurement region with the pattern light that has a two-dimensional cross-sectional profile across an optical axis of the pattern light, the second luminous pattern being larger than the first luminous pattern on the two-dimensional cross-sectional profile [(Hellmig para 70 & Fig.4)] .

Hellmig in view of Weimer additionally teaches 4. The distance measuring apparatus according to claim 3, wherein:	 the first luminous pattern is surrounded by the second luminous pattern on the two-dimensional cross-sectional profile. [(Hellmig para 70 & Fig.4)] .

Hellmig in view of Weimer additionally teaches 5. The distance measuring apparatus according to claim 1, wherein:	 the first light source and the second light source comprise a common chip [(Hellmig para 67)] .

Hellmig in view of Weimer additionally teaches 6. The distance measuring apparatus according to claim 1, wherein:	 the irradiating unit is configured to individually irradiate the measurement region with the first luminous pattern and the second luminous pattern [(Hellmig “The first and the second group of laser devices 110, 120 can be individually controlled”; para 67)]	 and the measuring controller is configured to: cause the irradiation unit to irradiate the measurement region with both the first luminous pattern and the second luminous pattern as the pattern light in a first irradiation mode: and cause the irradiation unit to irradiate the measurement region selectively with one of the first luminous pattern and the second luminous pattern in a second irradiation mode. [(Hellmig para 77, 79; Weimer para 22)] 

Hellmig in view of Weimer additionally teaches 10. The distance measuring apparatus according to claim 1, wherein:	 the measurement controller is configured to: measure a time between an irradiation timing at which the pattern light is irradiated from the irradiation unit and a receiving timing at which the return light generated based on reflection of the pattern light is received by the light receiving sensor: and obtain, based on the measured time, the distance information item for each of the pixels. [(Hellmig para 4, 25, 33)] 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmig in view of Weimer in view of Tennant.

Regarding Claim 7.  Hellmig in view of Weimer does not explicitly show to perform a monitor mode that:	 causes the irradiation unit not to irradiate the measurement region with the first luminous pattern and the second luminous pattern, or causes the irradiation unit to irradiate the measurement region with only continuous light whose intensity is unmodulated as the second luminous pattern, wherein the measurement controller is configured to obtain, based on an intensity of an ambient light component received by each of the pixels of the light receiving sensor in the monitor mode, a gray-scale image of the measurement region. 

However, in the same/related field of endeavor, Tennant teaches to perform a monitor mode that:	 causes the irradiation unit not to irradiate the measurement region with the first luminous pattern and the second luminous pattern, or causes the irradiation unit to irradiate the measurement region with only continuous light whose intensity is unmodulated as the second luminous pattern, wherein the measurement controller is configured to obtain, based on an intensity of an ambient light component received by each of the pixels of the light receiving sensor in the monitor mode, a gray-scale image of the measurement region. [(Tennant column 8 lines 30-49)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because this is undetectable by the target [(Tennant column 8 lines 30-49)] 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmig in view of Weimer in view of Cho.

Regarding Claim 9.  Hellmig in view of Weimer does not explicitly show the irradiating unit is configured to irradiate the measurement region with the pattern light based on intensity-modulated light: and the measurement controller is configured to obtain, based on a phase difference between the return light component received by each of the pixels of the light receiving sensor and the pattern light, the distance information item for the corresponding one of the pixels

However, in the same/related field of endeavor, Cho teaches the irradiating unit is configured to irradiate the measurement region with the pattern light based on intensity-modulated light: and the measurement controller is configured to obtain, based on a phase difference between the return light component received by each of the pixels of the light receiving sensor and the pattern light, the distance information item for the corresponding one of the pixels [(Cho para 72-73)] .


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would be predictable

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmig in view of Weimer in view of Takano.

Regarding Claim 13.  Hellmig in view of Weimer does not explicitly show a magnification of a light emission intensity of the first luminous pattern to a light emission intensity of the second luminous pattern is set to be within a range of 2 to 250 times

However, in the same/related field of endeavor, Takano teaches a magnification of a light emission intensity of the first luminous pattern to a light emission intensity of the second luminous pattern is set to be within a range of 2 to 250 times. [(Hellmig indicated intensities can be control independently; Takano teaches intestines can be changed from 50 to 100 or 20 to 80 {para 48})] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would be predictable



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426